Citation Nr: 0805120	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  06-05 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Whether new and material evidence has been received in 
order to reopen a claim for service connection for pes 
planus. 



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The veteran served on active duty from November 1961 to 
November 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an May 2004 rating decision by the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to service connection 
for right ear hearing loss as well as the veteran's 
application to reopen a previously denied claim of 
entitlement to service connection for pes planus, for failure 
to submit new and material evidence.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The veteran is not shown to have a current right ear 
hearing loss disability for VA compensation purposes.

3.  In a March 1966 rating decision, the RO most recently 
denied the veteran's claim for service connection for pes 
planus; although notified of the denial, the veteran did not 
initiate an appeal.

4.  None of the new evidence associated with the claims file 
since the March 1966 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for pes planus, or raises a reasonable 
possibility of substantiating the claim for service 
connection for pes planus.




CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing 
loss have not been met. 38 U.S.C.A. §§ 5103, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2007).

2.  The March 1966 RO rating decision that denied the 
veteran's claim for service connection for pes planus is 
final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2007).

3.  As evidence received since the RO's March 1966 denial is 
not new and material, the criteria for reopening the 
veteran's claim for service connection for pes planus are not 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claim for service connection for 
right ear hearing loss and his petition to reopen his claim 
for service connection for pes planus was received in January 
2004.  He was notified of the provisions of the VCAA by the 
RO in correspondence dated in February 2004.  That letter 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claims, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claims, and requested that the 
veteran send in any evidence in his possession that would 
support his claims.  Thereafter, the claims were reviewed and 
a statement of the case was issued in February 2006.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in May 
2006.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.

A review of the February 2004 VCAA notice letter shows the RO 
identified the basis for the denial in the prior decision and 
provided notice that described what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  The Board finds the notice 
requirements pertinent to the issue on appeal addressed in 
this decision have been met.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records and a VA medical examination to 
assess the current state of his claimed hearing loss 
disability have been obtained and associated with his claims 
file.  Furthermore, he has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.  

New and Material Evidence

In December 1965, the veteran filed a claim for service 
connection for pes planus.

In a March 1966 rating decision, the RO denied the veteran's 
claim, noting that the veteran's pes planus was listed as 
asymptomatic both on enlistment and after separation service.  
Evidence of record included the veteran's service treatment 
records, a January 1966 VA examination report, and statements 
from the veteran. 

Although notified of the March 1966 denial, the veteran did 
not initiate an appeal of this determination.  As such, that 
decision is final as to the evidence then of record, and is 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

The veteran attempted to reopen his claim for service 
connection for pes planus in January 2004.  This appeal 
arises from the RO's May 2004 denial to reopen the veteran's 
claim for service connection for pes planus.  Regardless of 
the RO's actions, the Board must still determine whether new 
and material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2007).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  In this case, the last final denial of the claim was 
the March 1966 RO rating decision.  Furthermore, for purposes 
of the "new and material" analysis, the credibility of the 
evidence is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992).

Evidence added to the claims file since the March 1966 denial 
includes statements from the veteran and VA examination 
reports dated in February and March 2004.

The additionally received evidence is "new" in the sense 
that it was not previously before agency decision makers.  
However, none of this evidence is "material" for purposes 
of reopening the claim for service connection for pes planus.

Statements from the veteran reflect his continued assertions 
that he has a current foot disability related to his active 
military service.  Aside from the fact that the veteran's 
assertions are, essentially, cumulative of such other 
assertions as were previously of record, the Board emphasizes 
that, as the veteran is a layperson without the appropriate 
medical training or expertise to render an opinion on a 
medical matter, neither is competent, on the basis of 
assertions, alone, to provide probative (i.e., persuasive) 
evidence on a medical matters-such as the etiology of a 
specific disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, where, as here, the claim turns on a 
medical matter, unsupported lay statements, even if new, 
cannot serve as a predicate to reopen a previously disallowed 
claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).

Multiple VA examination reports dated in February and March 
2004 do not discuss the veteran's claimed foot disability and 
concern treatment for other medical conditions.  In a 
February 2004 VA liver examination report, the examiner noted 
that the veteran gave a history of flatfoot.

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the March 
1966 rating decision is either cumulative or redundant of the 
evidence of record or does not raise a reasonable possibility 
of substantiating the claim.  In addition, evidence added to 
the record clearly does not include competent evidence that 
the veteran's pes planus disability was aggravated by his 
active military service, which was the basis for the prior 
determination.

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for pes planus has not been received.  As such, 
the requirements for reopening the claim are not met, and the 
March 1966 denial of the claim for service connection for pes 
planus remains final.  As the veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including other organic diseases of 
the nervous system, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309 (2007).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. §3.385 
(2007).

The Board points out, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., 
one meeting the requirements of 38 C.F.R. § 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran contends he is entitled to service connection for 
right ear hearing loss incurred as a result of noise exposure 
during active service.  The Board has considered the 
veteran's contentions, but finds however, that service 
connection for the veteran's right ear hearing loss is not 
warranted because he does not have a bilateral hearing loss 
disability for VA compensation purposes.

NOTE: Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  The March 1967 separation physical examination using 
the ASA standards.  Therefore, in order to facilitate data 
comparison, the ASA standards (in parentheses) have been 
converted to ISO-ANSI standards. 

The veteran's DD 214 indicates that his military occupational 
specialty (MOS) was Auto Track Radar Repairman.  Service 
treatment records do not reflect any complaints, findings, or 
diagnosis of any right ear hearing loss.  The report of the 
veteran's October 1965 discharge examination reflects that 
the veteran's hearing on  audiometric evaluation, pure tone 
thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0 (15)
-10 (0)
-5 (5)
0 (10)
-10 (-5)

In connection with the current service connection claim the 
veteran underwent a VA audiological examination in February 
2004 to determine the current level of acuity of his hearing.  
He reported that he a history of noise exposure in service, 
secondary to his duties around radar equipment.  On the 
authorized audiometric evaluation, pure tone thresholds, in 
decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
10
20
20
30
35
26

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.  The examiner diagnosed normal 
hearing through 2000 Hertz becoming a mild sensorineural 
hearing loss in the right ear. 

In a March 2004 VA ear disease examination report, the 
veteran complained of difficulty hearing.  Examination 
findings revealed no clinical evidence of active ear disease.  
It was noted that audiometric examination showed bilateral 
sensorineural hearing loss.  The examiner diagnosed bilateral 
sensorineural hearing loss and opined that the veteran's 
bilateral hearing loss was more likely than not due to his 
military service. 

In this case, the Board has considered the aforementioned 
evidence, but notes that the veteran's hearing thresholds and 
word recognition scores clearly do not demonstrate that he 
has a right ear hearing loss disability within the meaning of 
38 C.F.R. § 3.385 (2007). 

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110.   Accordingly, where, as here, the competent, probative 
evidence establishes that the veteran does not have the 
extent of hearing loss needed to constitute a disability 
under 38 C.F.R. § 3.385, the disability for which service 
connection is sought is not established, and thus, there can 
be no valid claim for service connection.   See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  In this case, the claim for 
service connection for right ear hearing loss must be denied 
because the first essential criterion for a grant of service 
connection-evidence of current right ear hearing loss 
disability-has not been met.

The Board also has considered the assertions the veteran has 
advanced on appeal in written statements and during his 
February and March VA examinations.  However, the veteran 
cannot establish a service connection claim on the basis of 
his assertions, alone.  While the Board does not doubt the 
sincerity of the veteran's belief that he has a current right 
ear hearing loss disability that is associated with military 
service, this claim turns on a medical matter-a diagnosis of 
a current chronic disability and the relationship between 
such current disability and service.  Questions of medical 
diagnosis and causation are within the province of medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As a layperson without the appropriate medical 
training or expertise, the veteran simply is not competent to 
render a probative (i.e., persuasive) opinion on such a 
medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Consequently, the veteran's 
assertions regarding diagnosis and/or etiology of his right 
ear hearing loss simply do not constitute persuasive evidence 
in support of the claim.

For the foregoing reasons, the claim for service connection 
for right ear hearing loss must be denied.  In arriving at 
the decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 
56 (1990).


ORDER

Entitlement to service connection for right ear hearing loss 
is denied.

New and material evidence was not received to reopen a claim 
for entitlement to service connection for pes planus; the 
appeal is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


